Title: To James Madison from John Taylor, 20 June 1793
From: Taylor, John
To: Madison, James


Dear SirCaroline June 20. 1793
In coming from Philadelphia, alone, and meditative, after Congress had risen, the occurrences which had trodden on each others heels, in too rapid succession for much reflection during the session, began to pass muster in my mind, and to peice themselves together, so as to exhibit an unity of design. Connecting these with several important laws of the union, a variety of fantasies were engendered between them, some of which, like youthful dreams, made such an impression [on] me, that I have employed the few intervals of leisure which have occured, in writing them down. And they are now presented to you.
Several ideas and arguments, which I thought it adviseable to impress, are repeated. The impropriety of repetitions was not forgotten, but it was remembered that the performance was pro tempora—Oh tempora!
The plagiarisms are few, and chiefly from myself. There is neither title or dedication. When the work was finished, I felt myself ready to exclaim, as Quin did on seeing a person ridiculously attired—

“Angels & ministers of grace defend us!
Be thou a spirit of grace or goblin damned,
Bring with the[e] airs from heaven or blasts from hell,
Be thy intents wicked or charitable,
Thou comest in such a questionable shape,
That I will speak to thee. I’ll call thee—
By G—d I don’t know what to call thee.”

Some of my friends must therefore stand godfather to the brat, and baptize it, either with the holy ghost—or with fire.
And if Brutus could surmount a natural affection for his offspring of flesh and blood, so as calmly to behold the axe do its office, when the good of the commonwealth required it; doubt not but that my amor patriæ, can in humble imitation of his Example, attain apathy enough towards mine of ink and paper, to bear with great composure its contorsions in the flames.

Having no private object in view, and knowing how much better you can judge of the publick good—besides you are impartial—I pray you to arrest without reserve this mischief—if it be a mischief. In this event, the only reprieve I will ask for it, is, that you will return it to me, to undergo perpetual imprisonment, by way of refining upon its punishment.
And if it is reclaimable by correction—correct it.
Should you approve of the production, ought it to appear in a pamp[h]let or in the newspapers. The latter are meer ephemere, and tho’ containing merit, read & forgotten. The best political essays being often supposed to proceed from the printers in a course of trade. Besides the sphere of their circulation is circumscribed.
Or would it be proper to print it in phila., to be distributed either among the state assemblies at their fall meeting, or at the opening of the next Congress. In the latter case, to make a direct impression on the members of Congress; in the first, to subjoin the influence of their constituents.
The repeal of the bank law, and some emendations of the constitution, are the only fruits, to be expected from any such impression, and therefore it seems to me, that on the very meeting of the next Congress, a firm and bold attempt should be made to gather them.
Even a disapointment will not frustrate every use of such an attempt. It will operate as a check—gain time for new elections—and alarm the publick mind into a discussion of principles.
If the performance is adjudged worthy of being printed in a pamp[h]let, I submit it to you, whether it ought not to be done in the cheapest stile, for the sake of circulation, for it will hardly have merit enough to circulate itself.
But how is it to get printed? I would expend fifty dollars for my share, in that way, or more, if I ought.
I have not written to Mr: Jefferson, because a justification for wasting any portion of his time did not present itself. But if you have an opportunity, the production may be laid before him, and I hereby invest him with a power over it, coextensive with your own.
I would also wish Colo. Monroe to see it. And altho’ it has been out of my power to prevent its being known here, that I have been writing something, it is my wish that no one else should be told what that something is.
If you could have been a week here, and the work is capable of being turned to any use, how useful might it have been made? Indeed you may yet give it great value, if you please. It begins and ends with a blank sheet.
Mr: Pendleton approves of its doctrines, and recommends its publication.

Through Randolph, whom I have not seen, I learn that the President believes, that the Virga. interest as it is called, designs to attack him, and that it gives him great unneasiness. Of what individuals he supposes the interest to be compounded, I know not. However this idea, with the comments on his conduct in the papers—the addressing arts—and the cunning insinuation, that the republicans mean to intimidate him, correspond to inlist him in a party. I am not so conversant in cabinet affairs, as to form even a conjecture, touching his reclaimability from this error, or whether a well manufactured dedication to him, would operate towards that object?
I am convinced from the same source, that no impression unfavourable to the se——y of the treasury, was made last winter, on the president’s mind. R informed Mr: Pendleton, that the President thought him an honest man, and he brought & presented to him all Hamilton’s reports, bound up in one book.
Besides, in the case touching the suability of a state, page 20. the attorney concludes his argument with these very extraordinary, and unnecessary expressions. “The states need not fear an assault from bold ambition, or any approaches of covered stratagem.” I consider him as the best thermometer by which to measure the president’s opinions at present.
But to return to this same production. Let me ask, whether political rectitude will not suffer me to with: draw from the political world? If I can earn my wages, they are earned. My bolt is shot. If the publick good should be advanced by it, my discharge is demandable on the score of Service—if not, it will be due on the score of insufficiency. Cannot you think of some other as sharp set as I have been, to substitute in the place of one, gorged as I am, with publick service?
Besides, since I have been beating my brains for the good of the nation, two white hairs have appeared on the top of my head, and have caused me to think very gravely.
I give up the idea as to H. It would probably succeed, but it might do mischief.
A man who has “given pledges to fortune,” is confined within a magical circle, and can therefore promise nothing. Had my inclinations only governed my conduct, I should have accepted of your invitation without hesitation; but there are duties to be discharged.
And yet a trip to the mountains would probably help me, for I feel as if my malady last fall had regenerated me for the worse. Such a gratification of my wishes, would be a considerable consolation for a suspension of health. I am with great respect & esteem Yr: mo: obt: Sert.
John Taylor
 